Citation Nr: 1111312	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  07-27 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In statements made in his December 2006 claim and August 2007 substantive appeal, the Veteran contends that he has incurred hearing loss as a result of noise exposure during his active duty service.  He asserts that he worked as a boiler repairman while stationed on board the U.S.S. Shenandoah, and in the performance of such duties, was exposed to noise from the ship's boiler and engine.  These contentions are consistent with previous assertions in 2002, which were made by the Veteran in connection with a prior and unrelated claim.  The Board also notes that the Veteran concedes, in his substantive appeal, brief periods of occupational noise exposure during his work as a textile mill weaving room employee and as a carpenter.

Consistent with the Veteran's contentions, service personnel and service treatment records show that the Veteran served aboard the U.S.S. Shenandoah from May 1965 to January 1967.  Treatment records from March 1966 also confirm that the Veteran was working in the ship's boiler room.  Although hearing tests were administered at the Veteran's enlistment examination in October 1963, annual examination in July 1964, and examination in January 1966, such tests appear to have consisted only of whisper tests and no specific audiometric findings are noted in the records.  

Post-service treatment records show that the Veteran first privately treated for, and was diagnosed with, bilateral sensorineural hearing loss in July 1989.  Audiometric testing was performed and indicates moderate to severe high frequency sensorineural hearing loss in the right ear beginning at 750 Hertz, and moderately severe to severe sensorineural hearing loss in the left ear for all frequencies.  Speech recognition testing showed recognition ability of 92 percent in the right ear and 84 percent in the left ear.  The July 1989 private report does not, however, offer an opinion as to the etiology or onset of the Veteran's hearing loss.  With regard to etiology, it does indicate that the Veteran's "noise exposure possibilities" include such exposure during his service, as well as noise exposure in his one year occupation as a textile mill weave room worker and in his occupation as a carpenter, in which he was reportedly exposed to noise from a chainsaw.  Although the Veteran reported that he was provided hearing protection at his job in the textile mill, he states that he was not given hearing protection in his work as a carpenter.

A March 1993 private audiology test reveals ongoing bilateral hearing loss.  That record also does not provide an opinion as to etiology or onset of the hearing loss.  Subsequent VA treatment records which pertain to treatment through May 2001 do not indicate any ongoing treatment for hearing loss.  Efforts should be made to contact the Veteran to obtain the names and addresses of any VA or private medical providers who have treated his hearing loss since May 2001.  After such information has been obtained, efforts should then be made to obtain any identified records.  38 C.F.R. § 3.159(c)(1) and (2).

To date, the Veteran has not received a VA examination for the purpose of determining the etiology of his bilateral sensorineural hearing loss.  Given the absence of an etiology opinion in the record, the various reported possible instances of in-service and post-service noise exposure, and the lack of clarity in the Veteran's occupational history and noise exposure after service, the evidence is insufficient to allow the Board to make an etiology determination based upon the record at this time.  Under the circumstances, a VA examination should be scheduled for the Veteran for the purpose of determining the nature and etiology of any hearing loss found on examination.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for service connection for bilateral sensorineural hearing loss.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claim, and further, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  

The Veteran should also be provided a VA 21-4142 release and be requested to provide on the release the name(s) and address(es) of any VA or private medical facilities that have provided treatment for his hearing loss since May 2001.

2.  After securing any necessary release forms, with full address information, all records of medical treatment which are not currently associated with the Veteran's claims file should be requested.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results, documentation to that effect should be included in the claims file.

3.  Then, the Veteran should be afforded a VA examination with an appropriate to determine the nature and etiology of the Veteran's bilateral hearing loss.  The claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

The examiner should obtain from the Veteran a complete history which encompasses all medical evaluation and treatment for hearing loss, occupational history, and occupational and recreational noise exposure since service.  The examiner should also perform auditory testing to determine the Veteran's auditory thresholds at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  The examiner should also perform the Maryland CNC test to determine the Veteran's speech recognition ability in each ear.  38 C.F.R. § 3.385.  Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to provide a diagnosis corresponding to the claimed bilateral hearing loss.  The examiner is also requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any diagnosed hearing loss is etiologically related to the Veteran's period of active service, including any reported in-service noise exposure.

A complete rationale should be given for all opinions and conclusions, and should be supported by a discussion of all relevant medical principles and supporting evidence in the claims file.  All such opinions and supporting rationale should be expressed in a typewritten report.

4.  After completion of the above development, the Veteran's claims of entitlement to service connection for bilateral hearing loss should be readjudicated.  If the determination as to the Veteran's claim remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


